Dear Mr. Joseph:
We are in receipt of your request for an Attorney General's opinion regarding a petition proposing the incorporation of Pitkin as a municipality of the Parish of Vernon. Specifically, you have requested that we review certain documents to determine and advise the Governor as to whether he should call a special election for the people to vote on the question of whether the unincorporated areas shall become a municipality.
LSA-R.S. 33:1 provides the requirements for establishing and designating a municipality, including a petition signed by at least twenty-five percent of the electors residing in the area proposed for incorporation, as certified by the registrar of voters.
The documents submitted to our office for review include:
      1. A legal description of the proposed area of incorporation, stating that the area constitutes a contiguous area sought to be incorporated as the Village of Pitkin.
      2. A statement that the number of inhabitants residing in the unincorporated area amounts to 488 people, based on the latest federal decennial census, as determined by Kisatchie-Delta Regional Planning and Development District, Inc.
      3. A statement from the Assessor of the Parish of Sabine that "a majority in number of resident property owners as well as 25% in value of the property of the resident property owners within the area" are included in the proposed petition to incorporate the Village of Pitkin.
      4. A listing of the public services the new municipal corporation proposes to render to the area and a plan for the provisions of these services.
      5. The corporate name desired for the new municipality is the Village of Pitkin.
      6. The names of the two chairpersons for the petition for incorporation.
      7. A certificate dated September 17, 1997 from the Registrar of Voters of the Parish of Vernon stating that the unincorporated area is located entirely within Vernon parish, Louisiana, and that more than twenty-five (25%) percent of the electors residing in the area proposed for incorporation have signed the petition, based on the number of electors on the rolls at the time the petition was filed.
After reviewing these documents, it is the opinion of this office that the proposed incorporation of Pitkin as a Village of the Parish of Vernon is in compliance with R.S. 33:1 et seq. Therefore, the Governor is required to call a special election to be held on the next possible date for special elections specified in R.S. 18:402, which date is January 17, 1998. If we can be of further assistance in this matter, please advise.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             _______________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL:cwr
Date Received: October 7, 1997
Date Released:
ANGIE ROGERS LAPLACE ASSISTANT ATTORNEY GENERAL